DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.
Claims 4-10 and 15-23 were previously pending. Applicant amended claims 4 and 17; cancelled claim 15 and added new claims 24 and 25. Claims 4-10 and 16-25 are under consideration.
Applicant’s claim amendments overcame the following rejections: rejection of claims 17-23 under 35 U.S.C. 112(a); rejection of claims 4, 5, 7, 8, and 15 under 35 U.S.C. 102(a) as anticipated by D’Amato et al. as evidenced by D’Amato-2 et al. and Frazier et al.; rejection of claims 17-21 as anticipated by D’Amato et al. as evidenced by D’Amato-2 et al. and Frazier et al.; rejection of claim 6 under 35 U.S.C. 103(a) over  D’Amato et al. as evidenced by D’Amato-2 et al. and Frazier et al.; rejection of claims 9 and 10 under 35 U.S.C. 103(a) over D’Amato et al. as evidenced by D’Amato-2 et al. and Frazier et al., Sinha et al. and Butler; rejection of claims 22 and 23 under 35 U.S.C. 103(a) over D’Amato et al. as evidenced by D’Amato-2 et al. and Frazier et al., Sinha et al. and Butler; obviousness-type double patenting rejection of claims 15 and 16 over claims of U.S. Patent No. 10,597,707 and provisional obviousness-type double patenting rejection of claims 15 and 16 over claims of application No. 16/799,810.
All other previously presented rejections are maintained for reasons given in the “Response to Arguments” below.
This office action contains new grounds for rejection.
Response to Arguments
Applicant's arguments filed September 14, 2021 have been fully considered but they are not persuasive.
A) Regarding the obviousness-type double patenting rejection of claims 4-8 and 17-21 over claims 1, 4, 5 and 7 of U.S. Patent No. 10,597,707 and the rejection of claims 9, 10, 22 and 23 over claims of the ‘707 patent in view of Sinha et al. and Butler, Applicant argues the following:
“Applicant submits that these rejections are no longer applicable in light of the claim amendments made herein.”
	However, as can be seen from the reiterated rejections, they are still applicable to the claims as amended.
	The rejections are maintained.
	B) Regarding the provisional obviousness-type double patenting rejection of claims 4-8 and 17-21 over claims of copending application No. 16/799,810 and the rejection of claims 9, 10, 22 and 23 over claims of the ‘810 application in view of Sinha et al. and Butler, Applicant argues the following:
“Applicant submits that the present amendments negate this provisional rejection. In addition, since the pending claims and the claims of the ’810 Application are both presently pending and subject to change, Applicant will consider the appropriateness of a terminal disclaimer once the other rejections of record have been overcome.”
However, the amendments did not overcome the rejections, therefore they are maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-10 and 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A) Claim 4 is drawn to a method of identifying an individual, the method comprising determining the allele of at least six Y-STR markers selected from the group consisting of DYF387S1, DYF399S1, DYF403S1, DYF404S1, DYS449, DYS518, DYS526, DYS547, DYS570, DYS576, DYS612, DYS626 and DYS627.
Claim 16 is drawn to the method of claim 4, comprising determining the allele of at least seven Y-STR markers selected from the group consisting of DYF387S1, DYF399S1, DYF403S1, DYF404S1, DYS449, DYS518, DYS526, DYS547, DYS570, DYS576, DYS612, DYS626 and DYS627.
	Applicant did not show that any individual can be identified using any six or seven alleles of the claimed 13 STR markers. First, no female individuals can be identified using these markers, since they are all present on the Y chromosome. Further, the only example of identifying an individual presented in the specification is of differentiating between male relatives using all 13 markers, as described in paragraph [0056]:
“[0056] In order to define a statistical expectation for the RM Y-STR set to differentiate between male relatives, and to compare their potential with that of the commonly used Yfiler set, we first computed the mutation rate observed for each of the two Y-STR sets by means of a Bayesian approach. The number of mutations observed in each father-son pair for each set of Y-STRs was modeled by means of a Poisson distribution. For the RM Y-STRs a median mutation rate of 1.97x10-2 (95% CI 1.8x10-2-2.2x10-2) of the posterior distribution was estimated, which was 6.5-fold higher than that estimated for Yfiler Y-STRs with a median rate of 3.0x10-3 (95% CI ranging from 2.39x10-3 to 3.72x10-3). Next, the probability of observing at least one mutation in each of the two Y-STR sets for a given father-son pair was estimated, reflecting the minimal criteria for differentiating male relatives. Assuming that all Y-STRs per set were genotyped successfully, and using the posterior estimates of the mutation rate for each set of Y-STR markers, the probability of observing at least one mutation with the RM Y-STR set was 0.1952 (95% CI of 0.177 to 0.21). This value was surprisingly more than four times higher than that estimated for the Yfiler set with 0.047 (95% CI of 0.038 to 0.057). The probability of observing at least one mutation with the RM Y-STR set was statistically significantly higher than for the Yfiler set (p<5.0x10-07). Finally, samples were empirically tested independent of those samples used for mutation rate establishment whether the new RM Y-STR set is practically useful for differentiating male relatives. For this, 103 male relative pairs from 80 male pedigrees who were related by between 1 and 20 generations within their pedigrees were genotyped and compared with the findings with those obtained from Yfiler kit in the same samples. Overall, the RM Y-STR set distinguished 70.9% pairs of male relatives by at least 1 mutation, reflecting a 5-fold increase in the level of male relative differentiation compared to the Yfiler kit set with only 13%; notably, the significant difference (t=6.389, p<0.0001) is similar to statistical expectations from the initial father-son pair analyses (FIG. 4 and FIG. 7). Within the pedigrees, the RM Y-STR set distinguished 70% of father-son pairs, 56% of brothers, and 67% of cousins (FIG. 4 and FIG. 7). In contrast, the Yfiler set was not able to differentiate any of the father-son pairs nor cousins, and only 6% of the brothers in this dataset (FIG. 4 and FIG. 7). Furthermore, all relatives separated by more than 11 generations were differentiable by 1 or more mutations using the RM Y-STR set, but only 33% with the Yfiler set.”
	Therefore, Applicant was not in possession of the invention as claimed.
B) Claim 17 is drawn to a method of identifying an individual, the method comprising determining the allele of at least four Y-STR markers selected from the group consisting of DYF387S1, DYF399S1, DYF404S1, DYS449, DYS526, DYS547, DYS570, DYS576, DYS612, DYS626 and DYS627.
Claim 24 is drawn to the method of claim 17, comprising determining the allele of at least five Y-STR markers selected from the group consisting of DYF387S1, DYF399S1, DYF404S1, DYS449, DYS526, DYS547, DYS570, DYS576, DYS612, DYS626 and DYS627.
Claim 25 is drawn to the method of claim 17, comprising determining the allele of at least six Y-STR markers selected from the group consisting of DYF387S1, DYF399S1, DYF404S1, DYS449, DYS526, DYS547, DYS570, DYS576, DYS612, DYS626 and DYS627.

	Applicant did not show that any individual can be identified using any four, five or six alleles of the claimed 11 STR markers. First, no female individuals can be identified using these markers, since they are all present on the Y chromosome. Further, the only example of identifying an individual presented in the specification is of differentiating between male relatives using 13 markers, as described in paragraph [0056]:
“[0056] In order to define a statistical expectation for the RM Y-STR set to differentiate between male relatives, and to compare their potential with that of the commonly used Yfiler set, we first computed the mutation rate observed for each of the two Y-STR sets by means of a Bayesian approach. The number of mutations observed in each father-son pair for each set of Y-STRs was modeled by means of a Poisson distribution. For the RM Y-STRs a median mutation rate of 1.97x10-2 (95% CI 1.8x10-2-2.2x10-2) of the posterior distribution was estimated, which was 6.5-fold higher than that estimated for Yfiler Y-STRs with a median rate of 3.0x10-3 (95% CI ranging from 2.39x10-3 to 3.72x10-3). Next, the probability of observing at least one mutation in each of the two Y-STR sets for a given father-son pair was estimated, reflecting the minimal criteria for differentiating male relatives. Assuming that all Y-STRs per set were genotyped successfully, and using the posterior estimates of the mutation rate for each set of Y-STR markers, the probability of observing at least one mutation with the RM Y-STR set was 0.1952 (95% CI of 0.177 to 0.21). This value was surprisingly more than four times higher than that estimated for the Yfiler set with 0.047 (95% CI of 0.038 to 0.057). The probability of observing at least one mutation with the RM Y-STR set was statistically significantly higher than for the Yfiler set (p<5.0x10-07). Finally, samples were empirically tested independent of those samples used for mutation rate establishment whether the new RM Y-STR set is practically useful for differentiating male relatives. For this, 103 male relative pairs from 80 male pedigrees who were related by between 1 and 20 generations within their pedigrees were genotyped and compared with the findings with those obtained from Yfiler kit in the same samples. Overall, the RM Y-STR set distinguished 70.9% pairs of male relatives by at least 1 mutation, reflecting a 5-fold increase in the level of male relative differentiation compared to the Yfiler kit set with only 13%; notably, the significant difference (t=6.389, p<0.0001) is similar to statistical expectations from the initial father-son pair analyses (FIG. 4 and FIG. 7). Within the pedigrees, the RM Y-STR set distinguished 70% of father-son pairs, 56% of brothers, and 67% of cousins (FIG. 4 and FIG. 7). In contrast, the Yfiler set was not able to differentiate any of the father-son pairs nor cousins, and only 6% of the brothers in this dataset (FIG. 4 and FIG. 7). Furthermore, all relatives separated by more than 11 generations were differentiable by 1 or more mutations using the RM Y-STR set, but only 33% with the Yfiler set.”
	Therefore, Applicant was not in possession of the invention as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 and 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claims 4-10 and 16 are indefinite in claim 4. Claim 4 is indefinite because the claim do not recite a final process step which clearly relates back to the preamble.  The preamble states that the method is for “identifying an individual”, but the only process step is “determining the allele of at least six Y-STR markers”.  Therefore, it is unclear as to whether the claim is intended to be limited to a method of identifying individuals or a method of determining alleles of STR markers.
B) Claims 17-25 are indefinite in claim 17. Claim 17 is indefinite because the claim do not recite a final process step which clearly relates back to the preamble.  The preamble states that the method is for “identifying an individual”, but the only process step is “determining the allele of at least four Y-STR markers”.  Therefore, it is unclear as to whether the claim is intended to be limited to a method of identifying individuals or a method of determining alleles of STR markers.

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
13.	Claims 4-8, 17-21 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 7 of U.S. Patent No. 10,597,707. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the ‘707 patent anticipate the instant claims.
Specifically, claim 4 of the instant application is drawn to a method of identifying an individual, the method comprising determining the allele of at least six Y-STR markers selected from the group consisting of DYF387S1, DYF399S1, DYF403S1, DYF404S1, DYS449, DYS518, DYS526, DYS547, DYS570, DYS576, DYS612, DYS626 and DYS627.
Claim 17 of the instant application is drawn to a method of identifying an individual, the method comprising determining the allele of at least four Y-STR markers selected from the group consisting of DYF387S1, DYF399S1, DYF404S1, DYS449, DYS526, DYS547, DYS612, DYS626 and DYS627.
Claim 1 of the ‘707 patent is drawn to a method of amplifying alleles of Y-STR markers of a human male comprising the steps of: 
contacting a sample suspected to contain a DNA sample of a human male with a set of multiplex analysis amplification primers comprising primers for the simultaneous amplification of the alleles of at least 27 Y-STR markers, wherein at least 11 of the Y-STR markers are DYS576, DYS389I, DYS460, DYS458, DYS19, DYS456, DYS390, DYS570, DYS437, DYS393, and DYS439, wherein the amplification primers further comprise at least 5 Y-STR markers which are rapidly mutating loci, wherein the at least 5 rapidly mutating Y-STR markers comprise DYF387S1ab, DYS449, DYS570, DYS576, and DYS627, wherein the Y-STR markers beyond the 11 Y-STR markers have a base pair size less than about 410 base pairs, wherein at least one of the amplification primers comprises a mobility modifier; 
simultaneously amplifying the sample thereby forming a plurality of sets of amplicons of the at least 11 Y-STR markers wherein each set of the amplicons has a base pair size less than 220 base pairs; and 
detecting each set of amplicons whereby the alleles of the at least 11 Y-STR markers and the at least 5 rapidly mutating Y-STR markers are identified.
Claim 4 of the ‘707 patent is drawn to the method of claim 1, wherein the 27 Y-STR markers are DYF387S1ab, DYS19, DYS385ab, DYS389I, DYS389II, DYS390, DYS391, DYS392, DYS393, DYS460, DYS437, DYS438, DYS439, DYS448, DYS449, DYS456, DYS458, DYS481, DYS518, DYS533, DYS570, DYS576, DYS627, DYS635, and Y-GATA-H4.
Therefore claim 4 of the ‘707 patent anticipates instant claims 4-6, 17-19 and 24 with markers DYF387S1ab, DYS449, DYS518, DYS570, DYS576, and DYS627. 
Claims 7, 8, 20 and 21 are anticipated by claim 7 of the ‘707 patent.
In conclusion, claims 4-8, 17-21 and 24 are obvious over claims of the ‘707 patent.
14.	Claims 9, 10, 22 and 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 7 of U.S. Patent No. 10,597,707 in view of Sinha et al. (J. Forensic Sci., vol. 49, pp. 1-10, 2004; cited in the IDS; previously cited) and Butler (Meth. Mol. Biol., Forensic DNA Typing Protocols, vol. 297, pp. 53-65, 2005; cited in the IDS; previously cited).
A) The claims of ‘707 patent teach amplification of Y-STR loci, but do not teach additionally amplifying autosomal STR loci.
B) Sinha et al. teach using Y-STR typing together with typing of autosomal STR loci D3S1358, FGA, D8S1179, D21S11, D18S51, D5S818, D13S317, D16S539 and TPOX in cases involving paternity determination and identification of suspects in sexual assault cases (page 2, last paragraph; page 3; Table 2 and 3).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have added autosomal STR loci of Sinha et al. to the Y-STR analysis of the claims of the ‘707 patent, since these additional loci are necessary in cases of paternity determination as well as in samples with female genetic material. The reasonable expectation of success is provided by Butler, who teaches how to design multiplex STR amplification reactions (page 59-62).
15.	Claims 4-8, 17-21 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 20, 1 and 14 of copending Application No. 16/799,810 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over claims of the ‘810 application.
Specifically, claim 4 of the instant application is drawn to a method of identifying an individual, the method comprising determining the allele of at least six Y-STR markers selected from the group consisting of DYF387S1, DYF399S1, DYF403S1, DYF404S1, DYS449, DYS518, DYS526, DYS547, DYS570, DYS576, DYS612, DYS626 and DYS627.
Claim 17 of the instant application is drawn to a method of identifying an individual, the method comprising determining the allele of at least four Y-STR markers selected from the group consisting of DYF387S1, DYF399S1, DYF404S1, DYS449, DYS526, DYS547, DYS612, DYS626 and DYS627.

	Claim 18 of the ‘810 application is drawn to a method of amplifying alleles of Y-STR markers of a human male comprising the steps of: 
contacting a sample suspected to contain a DNA sample of a human male with a set of amplification primers comprising primers for the amplification of the alleles of at least 11 Y-STR markers; and 
amplifying the sample thereby forming a plurality of sets of amplicons of the at least 11 Y-STR markers wherein each set of the amplicons has a base pair size less than about 220 base pairs.
Claim 20 of the ‘810 application is drawn to the method of claim 18, wherein the detecting is performed by separating the plurality of sets of amplicons using a mobility dependent analysis, wherein the plurality of sets of amplicons are fluorescently labeled.
Claim 1 of the ‘810 application is drawn to a set of amplification primers comprising primers for the amplification of at least 11 Y-STR markers wherein the set of primers are configured to provide each set of amplicons of the at least 11 Y-STR markers having a base pair size less than about 220 base pairs.
Claim 14 of the ‘810 application is drawn to the amplification primer set of claim 1, wherein the set of primers for the amplification of at least 11 Y-STR markers is a set of primers for the amplification of DYF387S1ab, DYS19, DYS385ab, DYS389I, DYS389II, DYS390, DYS391, DYS392, DYS393, DYS460, DYS437, DYS438, DYS439, DYS448, DYS449, DYS456, DYS458, DYS481, DYS518, DYS533, DYS570, DYS576, DYS627, DYS635, and Y-GATA-H4.
Therefore claims 4-8, 17-21 and 24  are obvious over claims 18, 20, 1 and 14 of the ‘810 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16.	Claims 9, 10, 22 and 23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 20, 1 and 14 of copending Application No. 16/799,810 in view of Sinha et al. (J. Forensic Sci., vol. 49, pp. 1-10, 2004; cited in the IDS; previously cited) and Butler (Meth. Mol. Biol., Forensic DNA Typing Protocols, vol. 297, pp. 53-65, 2005; cited in the IDS; previously cited).
A) The claims of ‘810 application teach amplification of Y-STR loci, but do not teach additionally amplifying autosomal STR loci.
B) Sinha et al. teach using Y-STR typing together with typing of autosomal STR loci D3S1358, FGA, D8S1179, D21S11, D18S51, D5S818, D13S317, D16S539 and TPOX in cases involving paternity determination and identification of suspects in sexual assault cases (page 2, last paragraph; page 3; Table 2 and 3).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have added autosomal STR loci of Sinha et al. to the Y-STR analysis of the claims of the ‘810 application, since these additional loci are necessary in cases of paternity determination as well as in samples with female genetic material. The reasonable expectation of success is provided by Butler, who teaches how to design multiplex STR amplification reactions (page 59-62).
17.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        November 16, 2021